Title: From George Washington to George William Fairfax, 25 July 1763
From: Washington, George
To: Fairfax, George William



Dear Sir,
Monday Evening [25 July 1763]

I will take the best care I can of your Letters, that for Mr Waite shall be sent to him, and an answer got, if he works for Mr Page near Fredericksburg—Anthony and I have examined your Wheels, and find one of them so decayed in the knave that it woud sink under the first load; I have therefore forbid his wasting time in making an Axle, but to get a pair of Wheels from one of my Plantn Carts, and fix to the Tumbrel he is making for you ’till a new pair can be provided; I have also directed Miles to call for my Waggon Harness (Cart Harness I have none, but what are at my Plantns used with the Plows) which will answer your purpose very well, as it is for a single Team.
I directed a Man to you on Saturday last with Shells, they were not very good, but I did not know how far they might be necessary; my Boat will be at your Service whenever you choose to call for her, and I shall enquire as you desire where Paint & Oil may be had, for I believe I shall want of them myself, especially of the latter.
I shall beg leave to say a little now in regard to Jno. Askew—That he went to work at your House, was not only with my knowledge but by my express desire, and had he stayd there ’till

this time it woud have been perfectly agreable to me; but as you know when he left your Work, so I can assure you that he never came to mine untill Wednesday or Thursday last, I then asked him if he did not think himself one of the most worthless and ungrateful fellows that lived for his treatment of me—for you must know Sir that so small a job as making the Front Gate in my Yard was left him to do when I went to Williamsburg abt the 10th of May last and was found undone at my return, altho. I urged him in the strongest manner I coud to get it finished for this very prevalent Reason namely, that I might Inclose my Chariot Horses in a Pasture round the House secured by a Post & Rail Fence and by that means prevent them from breaking into a field where I had about 10 Acres of Pea’s, that is now by (his Idleness and) there letting in my sheep entirely rooted out—This as I before said he neglected, and I was from that time untill a day or two before Mr Carlyle asked for him to go to Belvoir, e’er I coud get him to work again; so that you may partly judge from this of the provocation he has given me, but you will be more convinced of it when I tell you, that the Balle he owes me is for tools Imported for him, and money actually lent to keep him from starving and from a Goal, from whence (at least the Sheriffs Custody) I have once or twice redeemed him—and lent him money to Cloath & by necessaries for his Family. This is the real truth of the case, and it is so far from my wanting to keep him (longer than he will finish the Gate, & repays 7 days work due to my Carpenters, and now about) that I never desire to see his Face again, if he can fall upon any method of paying what he owes me in money.
I have made an exchange of Plantation’s with old Saml Johnson, giving the place where Clifton lived for the Lots he held in the Neck, otherwise I shd have been glad to have obliged Doctr Cockburne. Mrs Washington will be very glad to see Mrs Fairfax &ca at Mount Vernon, as I shoud have been—to whom please to tender our Complmts & believe me to be Dr Sir Yr Most Obt Hble Servt

Go: Washington

